In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-868V
                                    Filed: November 24, 2015

*************************                         UNPUBLISHED
WHITNEY ALEXANDER,                        *
                                          *      Special Master Hamilton-Fieldman
                    Petitioner,           *
v.                                        *      Petitioner’s Costs; Reasonable Amount
                                          *      Requested to which Respondent
SECRETARY OF HEALTH                       *      Does Not Object.
AND HUMAN SERVICES,                       *
                                          *
                    Respondent.           *
*************************
Mark L. Krueger, Krueger & Hernandez, S.C., Baraboo, WI, for Petitioner.
Lara Englund and Claudia Gangi, United States Department of Justice, Washington, DC, for
       Respondent.

                                               DECISION 1

       On November 18, 2014, Howard and Sharyn Alexander filed a petition for compensation
on behalf of their daughter, Whitney Alexander (“Petitioner”), 2 under the National Childhood
Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine Act”). Mr. and Mrs.
Alexander alleged that the administration of Human Papillomavirus (“HPV”) vaccines on
February 25, 2008, April 28, 2008, and October 15, 2008 caused Petitioner to suffer from
premature ovarian failure.

       On November 24, 2015, the parties filed a Stipulation of Fact Concerning Petitioner’s
Costs. Pursuant to their stipulation, the parties have agreed to an award of $1,381.42 for costs
incurred personally by Petitioner.

       The undersigned finds that an award for costs is appropriate pursuant to 42 U.S.C. §
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.

1
 The undersigned intends to post this unpublished decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107 347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each
party has 14 days within which to file a motion for redaction “of any information furnished by that party
(1) that is trade secret or commercial or financial information and is privileged or confidential, or (2) that
are medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion
of privacy.” In the absence of such motion, the entire decision will be available to the public. Id.
2
  On June 15, 2015, the undersigned granted Mr. and Mrs. Alexander’s motion to amend the case caption
to reflect the fact that Whitney had reached the age of majority. See Order, filed June 15, 2015, at 1.

                                                      1
Accordingly, the undersigned hereby awards the amount of $1,381.42, in the form of a
check made payable solely to Petitioner, Whitney Alexander.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

        IT IS SO ORDERED.

                                                                   /s/ Lisa D. Hamilton-Fieldman
                                                                   Lisa D. Hamilton-Fieldman
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                     2